                                                                      Case 18-34658 Document 531 Filed in TXSB on 07/13/20 Page 1 of 9



MOR-1                                                  UNITED STATES BANKRUPTCY COURT
CASE NAME:          2203 Looscan Lane LLC                                                                                       PETITION DATE:                8/23/2018
CASE NUMBER:        18-34660                                                                                                    DISTRICT OF TEXAS:        Southern
PROPOSED PLAN DATE:                                                                                                             DIVISION:                 Houston

                           MONTHLY OPERATING REPORT SUMMARY FOR MONTH                                                                       December *                        YEAR 2019
                                              MONTH September              October                   November                   December                  January           February           March           April           May         June         July         August       September October November December
REVENUES (MOR-6)                                                    0.00                   0.00                        0.00                       0.00         2,800,000.00               0.00            0.00            0.00        0.00         0.00         0.00         0.00         0.00    0.00    0.00       0.00
INCOME BEFORE INT; DEPREC./TAX (MOR-6)                              0.00              -6,535.00                   -1,710.37                  -1,955.99            -1,941.64             -39.89        3,536.45       -3,076.75 -43,319.52       -198.30      -334.00     1,105.17        -9.00 -334.00   -9.00 -13,638.04
NET INCOME (LOSS) (MOR-6)                                           0.00              -6,539.74                   -1,742.37                  -1,990.86          -156,621.12        -54,146.46         3,371.63       -3,236.57 -43,510.17       -465.35      -609.95       829.22      -276.05 -609.95 -276.05 -13,927.34
PAYMENTS TO INSIDERS (MOR-9)                                        0.00                   0.00                        0.00                       0.00                 0.00               0.00            0.00            0.00        0.00         0.00         0.00         0.00         0.00    0.00    0.00       0.00
PAYMENTS TO PROFESSIONALS (MOR-9)                                   0.00               2,266.00                        0.00                       0.00                 0.00               0.00            0.00        2,693.75   43,315.02         0.00         0.00         0.00         0.00    0.00    0.00 13,559.04
TOTAL DISBURSEMENTS (MOR-8)                                         0.00               2,388.00                    4,637.99                   1,961.02               325.00          53,961.49       -3,498.60        3,076.75   43,319.52       198.30       334.00    -1,105.17         9.00  334.00    9.00 13,638.04

*This monthly operating report includes all amounts from the Petition Date through August 31, 2019.
                                                                                                                                                          CIRCLE ONE

REQUIRED INSURANCE MAINTAINED                                              Are all accounts receivable being collected within terms?                      Yes   No
   AS OF SIGNATURE DATE                              EXP.                  Are all post-petition liabilities, including taxes, being paid within terms?   Yes   No
________________________________                     DATE                  Have any pre-petition liabilities been paid?                                   Yes   No
CASUALTY                    YES ( ) NO (X)            ___-___-___           If so, describe
LIABILITY                  YES (X) NO ( )             ___-___-___          Are all funds received being deposited into DIP bank accounts?                 Yes   No
VEHICLE                    YES ( ) NO (X)             ___-___-___          Were any assets disposed of outside the normal course of business?             Yes   No
WORKER'S                   YES ( ) NO (X)             ___-___-___           If so, describe
BUILDER'S RISK             YES ( X ) NO ( )           10-04-2019           Are all U.S. Trustee Quarterly Fee Payments current?                           Yes   No
                                                                           What is the status of your Plan of Reorganization?



ATTORNEY NAME:      Charles Rubio                                                                           I certify under penalty of perjury that the following complete
FIRM NAME:          Diamond McCarthy LLP                                                                    Monthly Operating Report (MOR), consisting of MOR-1 through
ADDRESS:            909 Fannin Street, 37th Floor                                                           MOR-9 plus attachments, is true and correct.

CITY, STATE, ZIP:   Houston, Texas 77010                                                                                Charles Foster
                                                                                                          SIGNED X ___________________________ Manager
TELEPHONE/FAX:      713-333-5100                                                                                                   (ORIGINAL SIGNATURE)
                                                                                                                      Charles Foster
MOR-1                                                                                                               (PRINT NAME OF SIGNATORY)                          DATE
                                                      Case 18-34658 Document 531 Filed in TXSB on 07/13/20 Page 2 of 9



   CASE NAME:    18-34660
  CASE NUMBER:   2203 Looscan Lane LLC




ASSETS                                   MONTH              MONTH               MONTH             MONTH        MONTH      MONTH        MONTH          MONTH        MONTH         MONTH             MONTH           MONTH          MONTH            MONTH          MONTH
                                         October            November            December          January      February March          April          May          June          July              August          September      October          November       December
CURRENT ASSETS
Cash                                                                5,362.01          3,400.99      3,075.99     114.50    3,613.10      836.35        831.86        633.56              299.56        1,404.73        1,395.73       1,061.73         1,052.73           0.00
Accounts Receivable, Net
Inventory: Lower of Cost or Market
Prepaid Expenses                                                       704.37           643.12        581.87     520.62         0.00           0.00         0.00          0.00              0.00            0.00           0.00             0.00           0.00           0.00
Investments
Other
TOTAL CURRENT ASSETS                                0.00            6,066.38          4,044.11      3,657.86     635.12    3,613.10      836.35        831.86        633.56              299.56        1,404.73        1,395.73       1,061.73         1,052.73           0.00
PROPERTY, PLANT & EQUIP. @ COST
Less Accumulated Depreciation
NET BOOK VALUE OF PP & E                            0.00                 0.00              0.00         0.00       0.00         0.00           0.00         0.00          0.00              0.00            0.00           0.00             0.00           0.00           0.00
OTHER ASSETS
 1. Tax Deposits
 2. Investments in Subsidiaries
 3. Electric Deposit                                95.00             95.00         95.00      0.00    0.00      0.00    0.00    0.00    0.00                                               0.00           0.00            0.00           0.00             0.00           0.00
 4. Real Property                            2,800,000.00      2,800,000.00  2,800,000.00      0.00    0.00      0.00    0.00    0.00    0.00                                               0.00           0.00            0.00           0.00             0.00           0.00
TOTAL ASSETS                               $2,800,095.00     $2,806,161.38 $2,804,139.11 $3,657.86 $635.12 $3,613.10 $836.35 $831.86 $633.56                                            $299.56      $1,404.73       $1,395.73      $1,061.73        $1,052.73          $0.00

           MOR-2
                                                        Case 18-34658 Document 531 Filed in TXSB on 07/13/20 Page 3 of 9



        CASE NAME:      18-34660
        CASE NUMBER:    2203 Looscan Lane LLC




LIABILITIES & OWNER'S                    MONTH               MONTH             MONTH           MONTH             MONTH              MONTH             MONTH            MONTH              MONTH            MONTH             MONTH           MONTH            MONTH
EQUITY                                   December            January          February         March            April               May              June             July                August           September        October          November         November
LIABILITIES
POST-PETITION LIABILITIES(MOR-4)                 14,317.08       14,351.95        65,475.67        65,082.02            65,541.84      109,047.52       109,314.57           109,590.52      109,866.47       110,133.52       110,409.47       110,676.52       123,551.13
PRE-PETITION LIABILITIES
 Notes Payable - Secured                    3,426,895.00        783,000.00       783,000.00       783,000.00        783,000.00         783,000.00       783,000.00           783,000.00      783,000.00       783,000.00       783,000.00       783,000.00       783,000.00
 Priority Debt
 Federal Income Tax
 FICA/Withholding
 Unsecured Debt                                 405,098.57      405,098.57       405,098.57       405,098.57        405,098.57         405,098.57       405,098.57           405,098.57      405,098.57       405,098.57       405,098.57       405,098.57       405,098.57
 Other
TOTAL PRE-PETITION LIABILITIES              3,831,993.57       1,188,098.57     1,188,098.57    1,188,098.57      1,188,098.57       1,188,098.57      1,188,098.57     1,188,098.57       1,188,098.57     1,188,098.57      1,188,098.57    1,188,098.57     1,188,098.57
TOTAL LIABILITIES                           3,846,310.65       1,202,450.52     1,253,574.24    1,253,180.59      1,253,640.41       1,297,146.09      1,297,413.14     1,297,689.09       1,297,965.04     1,298,232.09      1,298,508.04    1,298,775.09     1,311,649.70
OWNER'S EQUITY (DEFICIT)
PREFERRED STOCK
COMMON STOCK
ADDITIONAL PAID-IN CAPITAL                 -1,031,898.57      -1,031,898.57    -1,031,898.57    -1,031,898.57    -1,031,898.57       -1,031,898.57    -1,031,898.57    -1,031,898.57       -1,031,898.57    -1,031,898.57    -1,031,898.57    -1,031,898.57    -1,031,898.57
RETAINED EARNINGS: Filing Date
RETAINED EARNINGS: Post Filing Date           -10,272.97        -166,894.09      -221,040.55      -217,668.92      -220,905.49         -279,751.13      -279,751.13      -279,751.13         -264,661.74      -264,937.79      -265,547.74      -265,823.79      -279,751.13
TOTAL OWNER'S EQUITY (NET WORTH)           -1,042,171.54      -1,198,792.66    -1,252,939.12    -1,249,567.49    -1,252,804.06       -1,311,649.70    -1,311,649.70    -1,311,649.70       -1,296,560.31    -1,296,836.36    -1,297,446.31    -1,297,722.36    -1,311,649.70
TOTAL
LIABILITIES &
OWNERS EQUITY                             $2,804,139.11          $3,657.86         $635.12        $3,613.10             $836.35       ($14,503.61)     ($14,236.56)     ($13,960.61)         $1,404.73        $1,395.73         $1,061.73       $1,052.73             $0.00

           MOR-3
                                          Case 18-34658 Document 531 Filed in TXSB on 07/13/20 Page 4 of 9



 CASE NAME:     18-34660
 CASE NUMBER:   2203 Looscan Lane LLC

                              SCHEDULE OF POST-PETITION LIABILITIES
                                          MONTH          MONTH             MONTH            MONTH           MONTH         MONTH           MONTH           MONTH           MONTH           MONTH              MONTH           MONTH             MONTH
                                          December       January          February          March          April          May            June            July            August          September          October          November          December
TRADE ACCOUNTS PAYABLE                            0.00
TAX PAYABLE
 Federal Payroll Taxes
 State Payroll Taxes
 Ad Valorem Taxes
 Other Taxes
TOTAL TAXES PAYABLE                               0.00             0.00              0.00           0.00           0.00           0.00            0.00            0.00            0.00               0.00             0.00              0.00           0.00
Bank Overdraft                                                                                                                                                                                                                                       985.31
ACCRUED INTEREST PAYABLE
ACCRUED PROFESSIONAL FEES*
OTHER ACCRUED LIABILITIES
 1. Accrued interest on DIP Financing           71.61     106.48     230.20     395.02     554.84      745.49    1,012.54    1,288.49    1,564.44    1,831.49    2,107.44    2,374.49    2,663.79
 2. DIP financing                           13,687.00 13,687.00 64,687.00 64,687.00 64,987.00      108,302.03  108,302.03  108,302.03  108,302.03  108,302.03  108,302.03  108,302.03  119,902.03
 3. Insurance payable                          558.47     558.47     558.47       0.00       0.00        0.00        0.00        0.00        0.00        0.00        0.00        0.00        0.00
TOTAL POST-PETITION LIABILITIES (MOR-3)   $14,317.08 $14,351.95 $65,475.67 $65,082.02 $65,541.84 $109,047.52 $109,314.57 $109,590.52 $109,866.47 $110,133.52 $110,409.47 $110,676.52 $123,551.13
  *Payment requires Court Approval
     MOR-4
                                  Case 18-34658 Document 531 Filed in TXSB on 07/13/20 Page 5 of 9



CASE NAME:     18-34660
CASE NUMBER:   2203 Looscan Lane LLC

                                                        AGING OF POST-PETITION LIABILITIES
                                                        MONTH                December

    DAYS               TOTAL              TRADE               FEDERAL               STATE            AD VALOREM,                  OTHER
                                         ACCOUNTS              TAXES                TAXES            OTHER TAXES
0-30                        12,874.61                                                                                                   12,874.61
31-60                          267.05                                                                                                      267.05
61-90                          275.95                                                                                                      275.95
91+                        110,133.52                                                                                                  110,133.52
TOTAL                    $123,551.13            $0.00                   $0.00                $0.00            $0.00                  $123,551.13

                                                        AGING OF ACCOUNTS RECEIVABLE



   MONTH

0-30 DAYS
31-60 DAYS
61-90 DAYS
91+ DAYS
TOTAL                          $0.00            $0.00                   $0.00                $0.00            $0.00                       $0.00

               MOR-5                                                                                                  Revised 07/01/98
                                                                             Case 18-34658 Document 531 Filed in TXSB on 07/13/20 Page 6 of 9



         CASE NAME:          18-34660
         CASE NUMBER:        2203 Looscan Lane LLC
                                                                     STATEMENT OF INCOME (LOSS)
                                                          MONTH               MONTH                MONTH               MONTH           MONTH        MONTH           MONTH          MONTH         MONTH         MONTH      MONTH       MONTH       MONTH       MONTH           FILING TO
                                                          November            December         January          February      March      April                      May            June          July          August     September October       November December           DATE
REVENUES       (MOR-1)                                                                             2,800,000.00                                                                                                                                                                 2,800,000.00
TOTAL COST OF REVENUES                                                                             2,741,860.13                                                                                                                                                                 2,741,860.13
GROSS PROFIT                                                          0.00                0.00        58,139.87          0.00       0.00                     0.00           0.00          0.00          0.00       0.00        0.00        0.00        0.00            0.00        58,139.87
OPERATING EXPENSES:
   Selling & Marketing                                                                                     59,600.26                       -75.00                                                                                                                                    59,525.26
   General & Administrative                                     1,385.37            1,955.99                  156.25           39.89    -3,461.45           58.00           4.50      198.30            9.00 -1,105.17         9.00        9.00        9.00           79.00           3,615.68
   Insiders Compensation                                                                                                                                                                                                                                                                  0.00
   Professional Fees                                                                                                                                  2,693.75        43,315.02                                                                                 13,559.04            61,833.81
   Trustee fees                                                    325.00                                    325.00                                     325.00                                      325.00                              325.00                                        1,625.00
   Other                                                                                                                                                                                                                                                                                  0.00
TOTAL OPERATING EXPENSES                                       1,710.37            1,955.99             60,081.51            39.89      -3,536.45      3,076.75        43,319.52      198.30        334.00 -1,105.17           9.00      334.00       9.00       13,638.04          126,599.75
INCOME BEFORE INT, DEPR/TAX (MOR-1)                           -1,710.37           -1,955.99             -1,941.64           -39.89       3,536.45     -3,076.75       -43,319.52     -198.30       -334.00 1,105.17           -9.00     -334.00      -9.00      -13,638.04          -68,459.88
INTEREST EXPENSE                                                  32.00               34.87            154,679.48        54,106.57         164.82        159.82           190.65      267.05        275.95    275.95         267.05      275.95     267.05          289.30          211,291.25
DEPRECIATION                                                                                                                                                                                                                                                                              0.00
OTHER (INCOME) EXPENSE*                                                                                                                                                                                                                                                                   0.00
OTHER ITEMS**                                                                                                                                                                                                                                                                             0.00
TOTAL INT, DEPR & OTHER ITEMS                                     32.00               34.87             154,679.48        54,106.57        164.82        159.82           190.65      267.05        275.95       275.95      267.05      275.95      267.05         289.30          211,291.25
NET INCOME BEFORE TAXES                                       -1,742.37           -1,990.86            -156,621.12       -54,146.46      3,371.63     -3,236.57       -43,510.17     -465.35       -609.95       829.22     -276.05     -609.95     -276.05     -13,927.34         -279,751.13
FEDERAL INCOME TAXES                                                                                                                                                                                                                                                                      0.00
NET INCOME (LOSS) (MOR-1)                                  ($1,742.37) ($1,990.86)                   ($156,621.12) ($54,146.46) $3,371.63 ($3,236.57) ($43,510.17) ($465.35) ($609.95) $829.22 ($276.05) ($609.95) ($276.05) ($13,927.34)                                        ($279,751.13)
Accrual Accounting Required, Otherwise Footnote with Explanation.
* Footnote Mandatory.
* * Unusual and/or infrequent item(s) outside the ordinary course of business requires footnote.
               MOR-6
                                                                     Case 18-34658 Document 531 Filed in TXSB on 07/13/20 Page 7 of 9



  CASE NAME:        18-34660
 CASE NUMBER:       2203 Looscan Lane LLC

CASH RECEIPTS AND                                            MONTH               MONTH              MONTH               MONTH          MONTH            MONTH        MONTH         MONTH         MONTH           MONTH          MONTH            MONTH          MONTH        FILING TO
DISBURSEMENTS                                                December            January            February            March          April            May          June          July          August          September      October          November       December     DATE
 1. CASH-BEGINNING OF MONTH                                       $5,362.01            $3,400.99          $3,075.99       $114.50 $3,613.10              $836.35 $831.86 $633.56                   $299.56 $1,404.73 $1,395.73 $1,061.73 $1,052.73                                       $0.00
RECEIPTS:
 2. CASH SALES                                                                                                                                                                                                                                                                            0.00
 3. COLLECTION OF ACCOUNTS RECEIVABLE                                                                                                                                                                                                                                                     0.00
 4. LOANS & ADVANCES (attach list)***                                                                       51,000.00                          300.00 43,315.03                                                                                                  11,600.00          118,603.03
 5. SALE OF ASSETS                                                                                                                                                                                                                                                                        0.00
 6. OTHER (attach list)                                                                                                                                                                                                                                                                   0.00
TOTAL RECEIPTS**                                                          0.00               0.00           51,000.00           0.00           300.00 43,315.03             0.00          0.00            0.00           0.00             0.00           0.00 11,600.00             118,603.03
(Withdrawal) Contribution by Individual Debtor MFR-2*                                                                                                                                                                                                                                     0.00
DISBURSEMENTS:
 7. NET PAYROLL                                                                                                                                                                                                                                                                           0.00
 8. PAYROLL TAXES PAID                                                                                                                                                                                                                                                                    0.00
 9. SALES, USE & OTHER TAXES PAID                                                                                                               50.00                                             -1,114.17                                                                          -1,064.17
10. SECURED/RENTAL/LEASES                                                                                                                                                                                                                                                                 0.00
11. UTILITIES & TELEPHONE                                                                                                                                                                                                                                                                 0.00
12. INSURANCE                                                        1,791.28                                            -3,431.60                                     189.30                                                                                                         2,684.23
13. INVENTORY PURCHASES                                                                                                                                                                                                                                                                   0.00
14. VEHICLE EXPENSES                                                                                                                                                                                                                                                                      0.00
15. TRAVEL & ENTERTAINMENT                                                                                                                                                                                                                                                                0.00
16. REPAIRS, MAINTENANCE & SUPPLIES                                     169.74                                 -29.36                                                                                                                                                                   432.12
17. ADMINISTRATIVE & SELLING                                                                                     8.00       -67.00               8.00         4.50          9.00          9.00            9.00           9.00             9.00           9.00        79.00               94.50
18. OTHER INTEREST EXPENSE                                                                                  53,982.85                                                                                                                                                                53,982.85
TOTAL DISBURSEMENTS FROM OPERATIONS                                  1,961.02                0.00           53,961.49    -3,498.60           58.00      4.50           198.30             9.00    -1,105.17              9.00             9.00           9.00        79.00           56,129.53
19. PROFESSIONAL FEES                                                                                                                     2,693.75 43,315.02                                                                                                     13,559.04           61,833.81
20. U.S. TRUSTEE FEES                                                                      325.00                                           325.00                                    325.00                                        325.00                                            1,625.00
21. OTHER REORGANIZATION EXPENSES (attach list)                                                                                                                                                                                                                                           0.00
TOTAL DISBURSEMENTS**                                               1,961.02               325.00           53,961.49 -3,498.60           3,076.75 43,319.52 198.30 334.00 -1,105.17      9.00    334.00      9.00 13,638.04                                                        119,588.34
22. NET CASH FLOW                                                  -1,961.02              -325.00           -2,961.49 3,498.60           -2,776.75     -4.49 -198.30 -334.00 1,105.17    -9.00   -334.00     -9.00 -2,038.04                                                           -985.31
23. CASH - END OF MONTH (MOR-2)                                   $3,400.99            $3,075.99             $114.50 $3,613.10            $836.35 $831.86 $633.56 $299.56 $1,404.73 $1,395.73 $1,061.73 $1,052.73 ($985.31)                                                          ($985.31)
                                                         * Applies to Individual debtors only
              MOR-7                                      **Numbers for the current month should balance (match)
                                                        *** Advance from Charles Foster
                                                            RECEIPTS and CHECKS/OTHER DISBURSEMENTS lines on MOR-8
                                  Case 18-34658 Document 531 Filed in TXSB on 07/13/20 Page 8 of 9



      CASE NAME:     18-34660
      CASE NUMBER:   2203 Looscan Lane LLC

                                             CASH ACCOUNT RECONCILIATION
                                              MONTH OF December
BANK NAME                       Frost Bank
ACCOUNT NUMBER                  #*****6329             #                                  #
ACCOUNT TYPE                           OPERATING                        PAYROLL               TAX           OTHER FUNDS      TOTAL
BANK BALANCE                                 12,573.73                                                                         $12,573.73
DEPOSITS IN TRANSIT                                                                                                                 $0.00
OUTSTANDING CHECKS                                                                                                                  $0.00
ADJUSTED BANK BALANCE                      $12,573.73                             $0.00             $0.00            $0.00     $12,573.73
BEGINNING CASH - PER BOOKS                    1,052.73                                                                          $1,052.73
RECEIPTS*                                    11,600.00                                                                         $11,600.00
TRANSFERS BETWEEN ACCOUNTS                                                                                                          $0.00
(WITHDRAWAL) OR CONTRIBUTION BY
INDIVIDUAL        DEBTOR MFR-2                                                                                                      $0.00
CHECKS/OTHER DISBURSEMENTS*                           13,638.04                                                                $13,638.04
ENDING CASH - PER BOOKS                               ($985.31)                   $0.00             $0.00            $0.00       ($985.31)

MOR-8                                   *Numbers should balance (match) TOTAL RECEIPTS and
                                         TOTAL DISBURSEMENTS lines on MOR-7
                                                                    Case 18-34658 Document 531 Filed in TXSB on 07/13/20 Page 9 of 9



CASE NAME:        18-34660
CASE NUMBER:      2203 Looscan Lane LLC


                                    PAYMENTS TO INSIDERS AND PROFESSIONALS
Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U.S. Bankruptcy Code) and the professionals.
Also, for insiders, identify the type of compensation paid (e.g., salary, commission, bonus, etc.) (Attach additional pages as necessar
                                                 MONTH            MONTH            MONTH           MONTH           MONTH          MONTH            MONTH            MONTH              MONTH         MONTH          MONTH          MONTH       MONTH       MONTH      MONTH       MONTH
  INSIDERS: NAME/COMP TYPE                       September October                 November December January February                            March            April                May           June           July           August      September October      November December

 1.
 2.
 3.
 4.
 5.
 6.
TOTAL INSIDERS (MOR-1)                                   $0.00            $0.00           $0.00           $0.00         $0.00          $0.00            $0.00                  $0.00         $0.00          $0.00          $0.00       $0.00       $0.00      $0.00       $0.00      $0.00

                                                 MONTH            MONTH            MONTH           MONTH           MONTH          MONTH            MONTH            MONTH              MONTH         MONTH          MONTH          MONTH       MONTH       MONTH      MONTH       MONTH
         PROFESSIONALS                           September October                 November December January February                            March            April                May           June           July           August      September October      November December

 1. Schmuck, Smith, Tees & Co., PC                                     2,266.00                                                                                             2,693.75     43,315.02
 2. Diamond McCarthy LLP                                                                                                                                                                                                                                                          13,559.04
 3.
 4.
 5.
 6.
TOTAL PROFESSIONALS (MOR-1)                              $0.00       $2,266.00            $0.00           $0.00         $0.00          $0.00            $0.00            $2,693.75      $43,315.02          $0.00          $0.00       $0.00       $0.00      $0.00       $0.00 $13,559.04

    MOR-9                                                                                                                       Revised 07/01/98 Revised 07/01/98 Revised 07/01/98
